DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Non-Final Rejection office action for application Serial No. 17/041,686. Claims 1-12 have been examined and fully considered. 
Claims 1-12 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2018-067360 filed 
03/30/2018 and 371 of PCT/JP2019/012695 filed 03/26/2019.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/25/202 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
	Such claim limitation(s) is/are: a position estimation unit configured to…; 
a map storage unit configured to…; and a road identification unit configured….
 in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

	For the claim features of claim(s) 1; support is given in the written description of paragraphs [0015].  The claim features includes a position estimation unit configured to…; 
a map storage unit configured to…; and a road identification unit configured… are part of a vehicle control device, which is well understood as suitable hardware and software. For this reason the claim features throughout the claims fall outside a 112(f) interpretation because they are components of a computer device.  
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3-4 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 3-4 and 6 recites in limitation “a road” renders the claim indefinite because it is unclear whether or not that “a road” previously presented are same or not.
All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency of the rejected claims 3-4 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al., hereinafter, referred to as “Aoki” (US 2013/0311086) in view of Goto et al., hereinafter, referred to as “Goto” (US 2019/0064827).
Regarding [Claim 1] Aoki discloses a vehicle control device configured to control an operation of a vehicle, the vehicle control device comprising: 
	a position estimation unit (see at least Paragraph [0049]: “a position estimation means 111”) configured to estimate a position of the vehicle (see at least Paragraph [0050]: “the position estimation means 111 calculates the position of the car navigation apparatus (i.e. its estimated position)”); 
	a map storage unit (see at least Paragraph [0035]: “a map information storage means 103”) configured to store map data where a coordinate of a road is described (see at least Paragraph [0041]: “The map information storage means 103 is constituted by a hard disk or a memory or the like, and stores, for each of certain predetermined mesh regions, information related to roads such as road information and guidance displays and so on”); 
	a road identification unit (see at least Paragraph [0054]: “the parallel roads determination means 121”) configured, by cross-checking the position of the vehicle that the position estimation unit has estimated with the map data, to identify a traveling road that the vehicle is traveling (see at least Paragraph [0054]: “From the map matching means 112, the parallel roads determination means 121 acquires the estimated position and the estimated azimuth of the vehicle as calculated by the position estimation means 111, the positions, azimuths, and link numbers of a plurality of link candidate points including the first link candidate point, and the road deviation determination result”), 
	… and 
	the road identification unit is configured, on determination that the vehicle has traveled past at least any one of the starting point and the ending point, to identify the traveling road based on a result of determination whether or not the vehicle has traveled along the connecting road (see at least Paragraph [0127]: “In the step 508, on the basis of the information stored in the parallel roads determination means 121, the traveling link determination means 122 specifies the link numbers of the links that have been determined to be parallel roads. And, on the basis of these specified link numbers, the traveling link determination means 122 specifies starting point nodes that correspond to the start points of the link series constituted by the links that have been determined to be parallel roads and end point nodes that correspond to the end points of these link series, and reads in information giving their respective node numbers and node positions from the map information storage means 103”).  
	Aoki does not explicitly teaches
	…
	wherein the road identification unit is configured, on determination that the vehicle is traveling on an off-map road that is not described in the map data, to determine whether or not a connecting road is described in the map data, the connecting road configured to connect the off-map road to an adjacent road that is adjacent to the off-map road, 
	the road identification unit is configured, when the vehicle is traveling on the off-map road and when the connecting road is described in the map data, to further determine whether or not the vehicle has traveled past at least any one of a starting point of the connecting road and an ending point of the connecting road…
	However, in the same field of endeavor, Goto teaches 
	wherein the road identification unit is configured, on determination that the vehicle is traveling on an off-map road that is not described in the map data (see at least Paragraph [0069]: “When the current vehicle location is in an unknown state in which the current vehicle location has not been able to be identified on any road, a planned travel route on which the vehicle travels from now on (a route to be predicted upon providing self-driving assistance) cannot be identified. Therefore, at S8, the CPU 41 sets the prediction to an 'undetermined state (a state in which self-driving assistance based on a predicted route cannot be  provided)”; and [0089]: “(FIG. 4), in the present embodiment, it is determined whether to continuously provide self-driving assistance, according to a combination of the current vehicle's map matching state (a determined state, an undetermined state, or an unknown state) and whether a planned travel route has been identified at the last determination (a determined state or an undetermined state) as shown in FIG. 10. For example, even if the vehicle is in a section immediately after divergence and the vehicle's map matching state is in an undetermined state (there are a plurality of candidates for the vehicle location), when one planned travel route has been able to be identified at the last determination (note, however, that it is limited to when any of the candidates for the vehicle location is present on the planned travel route)”), to determine whether or not a connecting road is described in the map data, the connecting road configured to connect the off-map road to an adjacent road that is adjacent to the off-map road (see at least Paragraph [0090]: “On the other hand, when the vehicle is in a section immediately after divergence, the vehicle's map matching state is in an undetermined state (there are a plurality of candidates for the vehicle location), and a planned travel route has not been able to be identified at the last determination, self-driving assistance is stopped. Namely, when one planned travel route has not been able to be identified at a stage immediately before passing through a divergence point, self-driving assistance is stopped. Furthermore, when all of a plurality of candidates for the vehicle location identified in a map matching process are off a planned travel route”), 
	the road identification unit is configured, when the vehicle is traveling on the off-map road and when the connecting road is described in the map data (see at least Paragraphs [0060]: “At S3, the CPU 41 determines, based on the current vehicle location in the determined state, whether a candidate for a planned travel route on which the vehicle travels from now on (a route to be predicted upon providing self-driving assistance) can be identified to be one route. The details of a planned travel route determination process at the above described S3 will be described below”; and [0061] “First, at the above-described S3, the CPU 41 obtains information on a road ahead in the vehicle's traveling direction from the map information DB 31. For the road information obtained at the above-described S3”), to further determine whether or not the vehicle has traveled past at least any one of a starting point of the connecting road and an ending point of the connecting road (see at least Paragraphs [0084]: “in the map matching process, even when there are a plurality of candidates for the vehicle location, the vehicle location is basically identified (temporarily identified) to be any one of the plurality of candidates for the location. At the above-described S17, a distance D to the temporarily identified vehicle location is calculated. The temporarily identified vehicle location is not always located on the determined planned travel route. The distance D calculated at the above-described S17 corresponds to a traveled distance that the vehicle has traveled up to the present time after passing through the target divergence point” and [0085]: “a vehicle location temporarily identified in a map matching process performed this time is at a point 58 on a link that diverges in a straight-ahead direction, and a determined planned travel route identified in the self-driving assistance program executed last time is a route that goes left at the divergence, a distance D from a node 56 to the point 58 is calculated and then it is assumed that the vehicle is currently located at a point 59 where the vehicle has moved the distance D from the node 56 along the determined planned travel route”; and [0086]: “Thereafter, at S19, the CPU 41 identifies a route that starts at the current vehicle location assumed at the above-described S18 within the determined planned travel route, to be a planned travel route on which the vehicle travels from now on (a route to be predicted upon providing self-driving assistance)”)…
***Examiner notes that Aoki reference discloses a parallel determination means, moreover, examiner interprets the parallel roads determination means as the road identification unit. Furthermore, Aoki in combination of Goto, examiner interprets at least is capable identifying and  performing similar results by carrying out the determining factors of the travel lane whether it is planned and/or unplanned wherre the merging point or a divergence points correlates to starting and end points of the connect road as illustrated in the figures*** 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Aoki by combining wherein the road identification unit is configured, on determination that the vehicle is traveling on an off-map road that is not described in the map data, to determine whether or not a connecting road is described in the map data, the connecting road configured to connect the off-map road to an adjacent road that is adjacent to the off-map road,  the road identification unit is configured, when the vehicle is traveling on the off-map road and when the connecting road is described in the map data, to further determine whether or not the vehicle has traveled past at least any one of a starting point of the connecting road and an ending point of the connecting road… as taught by Goto. One would be motivated to make this modification in order to convey how it is important to accurately identify on which route the vehicle travels currently and from now on a road around the vehicle (see at least Paragraph [0003]).
Regarding [Claim 2] Aoki in view of Goto teaches the vehicle control device according to claim 1.  Aoki in view of Goto, where Goto teaches further comprising an external recognition unit configured to acquire information indicating a state of an external environment of the vehicle (see at least Paragraph [0052]: “the exterior camera 19 is composed of, for example, a camera using a solid-state imaging device such as a CCD. The exterior camera 19 is mounted on the top of a vehicle's front bumper and installed such that its optical axis direction is downward at a predetermined angle with respect to the horizontal. When the vehicle travels in a self-driving section, the exterior camera 19 captures an image of an area in front of the vehicle in the traveling direction”), wherein the road identification unit is configured, by using a result of recognition by the external recognition unit, to determine whether or not the vehicle has traveled along the connecting road (see at least Paragraph [0062]: “Then, when, in a case of assuming that the vehicle travels without making a lane change, there is only one candidate route on which the vehicle travels from now on, it is determined that a candidate for a planned travel route on which the vehicle travels from now on can be identified to be one route (S3: YES). Thereafter, at S4, the CPU 41 identifies the route along the lane in which the vehicle currently travels, as a planned travel route. For example, when, as shown in FIG. 6, a divergence point at which a route going along lanes 51 and 52 and a route going along a lane 53 diverge is present ahead in a traveling direction of a vehicle 50, and the vehicle 50 is traveling in the lane 51, the route going along the existing lanes 51 and 52 is identified as a planned travel route. A lane in which the vehicle travels is identified using, for example, the exterior camera 19”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Aoki in view of Goto by combining an external recognition unit configured to acquire information indicating a state of an external environment of the vehicle, wherein the road identification unit is configured, by using a result of recognition by the external recognition unit, to determine whether or not the vehicle has traveled along the connecting road as taught by Goto. One would be motivated to make this modification in order to convey how it is important to accurately identify on which route the vehicle travels currently and from now on a road around the vehicle (see at least Paragraph [0003]).
Regarding [Claim 3]: Aoki in view of Goto teaches the vehicle control device according to claim 2. Goto further teaches wherein the external recognition unit is configured, by acquiring a surrounding image of the vehicle from an imaging unit that photographs the surrounding image, to recognize the state of the external environment of the vehicle, and the road identification unit is configured, by using the surrounding image (see at least Paragraph [0052]: “The exterior camera 19 is mounted on the top of a vehicle's front bumper and installed such that its optical axis direction is downward at a predetermined angle with respect to the horizontal. When the vehicle travels in a self-driving section, the exterior camera 19 captures an image of an area in front of the vehicle in the traveling direction. In addition, the vehicle control ECU 20 performs image processing on the captured image which is captured, and thereby detects markings drawn on a road on which the vehicle travels, other vehicles around the vehicle, etc., and provides self-driving assistance of the vehicle based on the detection results. The exterior camera 19 may be configured to be disposed on the rear or side of the vehicle instead of the front of the vehicle”), to determine whether or not the vehicle has traveled on a road that connects roads at different heights (see at least Paragraph [0028]: “In addition, for the link data 34, the following data about each link forming a road is recorded: data representing the width, gradient, cant, bank, state of a road surface, merging section, road structure, number of lanes on the road, a location where the number of lanes is reduced, a location where the width becomes narrower, railroad crossing, etc., of the road to which the link belongs; for a comer, data representing the radius of curvature, an intersection, a T-junction, the entry and exit of the comer, etc.; for the attribute of the road, data representing a downhill slope, an uphill slope, etc.; and for the type of road”), in order to determine whether or not the vehicle has traveled along the connecting road (see at least Paragraph [0124], “The self-driving assistance device includes road information obtaining means (41) for obtaining road information that identifies a lane division ahead in a traveling direction of the vehicle (50) and a connection to a road for each lane. The vehicle location detection means detects a lane in which the vehicle travels, and the planned travel route identification means identifies a planned travel route based on the road information and the lane in which the vehicle travels”).  . 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Aoki in view of Goto by combining he external recognition unit is configured, by acquiring a surrounding image of the vehicle from an imaging unit that photographs the surrounding image, to recognize the state of the external environment of the vehicle, and the road identification unit is configured, by using the surrounding image, to determine whether or not the vehicle has traveled on a road that connects roads at different heights, in order to determine whether or not the vehicle has traveled along the connecting road as taught by Goto. One would be motivated to make this modification in order to convey how it is important to accurately identify on which route the vehicle travels currently and from now on a road around the vehicle (see at least Paragraph [0003]).
Regarding [Claim 4] Aoki in view of Goto teaches the vehicle control device according to claim 2. Aoki further discloses wherein the external recognition unit (see at least Paragraph [0040]: “sensor means 102”) is configured, by acquiring a signal indicating acceleration of the vehicle (see at least Paragraph [0063]: “the sensor means 102 outputs a signal that corresponds to the angular velocity of the subject vehicle, subtracts a biasing amount of the angular velocity sensor from this output value, multiplies the resulting value by a predetermined coefficient of the angular velocity sensor, and thereby calculates the vehicle angular velocity (i.e. the sensed angular velocity). Yet further, the sensor means 102 outputs a signal that corresponds to the acceleration of the subject vehicle”) from an acceleration sensor that detects the acceleration (see at least Paragraph [0040]: “an acceleration sensor such as an accelerometer or the like for detecting the acceleration of the subject vehicle. The speed of the subject vehicle (i.e. the sensed speed), its angular velocity (i.e. the sensed angular velocity), and its acceleration (i.e. the sensed acceleration) are respectively outputted from these sensors. It should be understood that the speed is a quantity related to the fore and aft direction of the subject vehicle”), to recognize the state of the external environment of the vehicle, and the road identification unit is configured, by using the acceleration (see at least Paragraph [0050]: “The position estimation means 111 inputs the position at signal reception, the speed at signal reception, and the azimuth at signal reception from the reception means 101, and also inputs the sensed speed, the sensed angular velocity, and the sensed acceleration from the sensor means 102. And, using this input information, the position estimation means 111 calculates the position of the car navigation apparatus (i.e. its estimated position)”)… 
	Aoki does not explicitly teaches
	 …to determine whether or not the vehicle has traveled on a road that connects roads at different heights, in order to determine whether or not the vehicle has traveled along the connecting road.  
	However, in the same field of endeavor, Goto teaches
	…to determine whether or not the vehicle has traveled on a road that connects roads at different heights (see at least Paragraph [0028]: “In addition, for the link data 34, the following data about each link forming a road is recorded: data representing the width, gradient, cant, bank, state of a road surface, merging section, road structure, number of lanes on the road, a location where the number of lanes is reduced, a location where the width becomes narrower, railroad crossing, etc., of the road to which the link belongs; for a comer, data representing the radius of curvature, an intersection, a T-junction, the entry and exit of the comer, etc.; for the attribute of the road, data representing a downhill slope, an uphill slope, etc.; and for the type of road”), in order to determine whether or not the vehicle has traveled along the connecting road (see at least Paragraphs [0061]: “First, at the above-described S3, the CPU 41 obtains information on a road ahead in the vehicle's traveling direction from the map information DB 31. For the road information obtained at the above-described S3, information that identifies the location of a divergence point at which one route diverges into a plurality of routes is obtained. Then, when there is no divergence point ahead in the vehicle's traveling direction, since a route on which the vehicle travels from now on is naturally only one route in the current traveling direction, it is determined that a candidate for a planned travel route on which the vehicle travels from now on can be identified to be one route (S3: YES). Thereafter, at S4, the CPU 41 identifies the route in the current vehicle's traveling direction as a planned travel route” and [0124], “The self-driving assistance device includes road information obtaining means (41) for obtaining road information that identifies a lane division ahead in a traveling direction of the vehicle (50) and a connection to a road for each lane. The vehicle location detection means detects a lane in which the vehicle travels, and the planned travel route identification means identifies a planned travel route based on the road information and the lane in which the vehicle travels”).  
Regarding [Claim 5] Aoki in view of Goto teaches the vehicle control device according to claim 1. Claim 5 recites analogous limitations that are present in claim 1 would be rejected for the similar reasons above. 
Regarding [Claim 6] Aoki in view of Goto teaches the vehicle control device according to claim 1.  Aoki in view of Goto teaches comprising an external recognition unit configured to acquire information indicating a state of an external environment of the vehicle (see at least Paragraph [0052]: “the exterior camera 19 is composed of, for example, a camera using a solid-state imaging device such as a CCD. The exterior camera 19 is mounted on the top of a vehicle's front bumper and installed such that its optical axis direction is downward at a predetermined angle with respect to the horizontal. When the vehicle travels in a self-driving section, the exterior camera 19 captures an image of an area in front of the vehicle in the traveling direction. In addition, the vehicle control ECU 20 performs image processing on the captured image which is captured, and thereby detects markings drawn on a road on which the vehicle travels, other vehicles around the vehicle, etc.”); and 
	a lane determination unit configured, by using a result of recognition by the external recognition unit, to determine a traveling lane that the vehicle is traveling among lanes that the traveling road (see at least Paragraph [0031]: “the navigation ECU 13 obtains each information about the 'number of lanes', the 'type of marking', and the 'type of lane connection' in a vehicle's traveling direction from the map information DB 31, and can thereby identify road lane divisions and a connection to a road for each lane”) includes, 
	wherein 
	the road identification unit is configured to determine whether or not the vehicle is traveling toward a branch road that is not described in the map data from a road that is described in the map data (see at least Paragraph [0069]: “When the current vehicle location is in an unknown state in which the current vehicle location has not been able to be identified on any road, a planned travel route on which the vehicle travels from now on (a route to be predicted upon providing self-driving assistance) cannot be identified. Therefore, at S8, the CPU 41 sets the prediction to an 'undetermined state (a state in which self-driving assistance based on a predicted route cannot be  provided)”; and [0089]: “(FIG. 4), in the present embodiment, it is determined whether to continuously provide self-driving assistance, according to a combination of the current vehicle's map matching state (a determined state, an undetermined state, or an unknown state) and whether a planned travel route has been identified at the last determination (a determined state or an undetermined state) as shown in FIG. 10. For example, even if the vehicle is in a section immediately after divergence and the vehicle's map matching state is in an undetermined state (there are a plurality of candidates for the vehicle location), when one planned travel route has been able to be identified at the last determination (note, however, that it is limited to when any of the candidates for the vehicle location is present on the planned travel route)”), 
	the road identification unit is configured, on determination that the vehicle is traveling toward the branch road (see at least Paragraph [0061]: “at S4, the CPU 41 identifies the route in the current vehicle's traveling direction as a planned travel route”), to determine, by following a result of determination by the lane determination unit, whether or not the vehicle has changed the traveling lane to a side toward the branch road (see at least Paragraph [0062]: “On the other hand, when there is a divergence point ahead in the vehicle's traveling direction, for the divergence point determined to be present ahead in the traveling direction, a road lane division and a connection to a road for each lane (more specifically, the shape of the divergence point, and which lane is connected to which road at the divergence point) are identified from map information stored in the map information DB 31”), and 
	the road identification unit is configured, on determination that the vehicle has changed the traveling lane to the side toward the branch road, to identify that the vehicle is traveling on the branch road (see at least Paragraphs [0031]: “a boundary between the main lane and the newly merged or added lane (i.e., a division between the main lane and a lane other than the main lane) can be identified in addition to a section where lanes are merged and a section where a lane change can be made to a newly provided lane. In addition, with the 'type of lane connection', it can be identified, for each lane, whether the lane is an existing lane that still continues on, whether the lane is a newly added” and [0064]: “a new planned travel route is identified by the self-driving assistance program that is executed upon a map matching process performed after the lane change. For example, when, in the situation shown in FIG. 6, the vehicle 50 makes a lane change and enters the lane 53 from the lane 51, a planned travel route going along the lanes 51 and 52 is discarded, and a planned travel route going along the lane 53 is newly identified”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Aoki in view of Goto. One would be motivated to make this modification in order to convey how it is important to accurately identify on which route the vehicle travels currently and from now on a road around the vehicle (see at least Paragraph [0003]).
Regarding [Claim 7] Aoki in view of Goto teaches the vehicle control device according to claim 6.  Aoki further discloses wherein the position estimation unit is configured (see at least Paragraph [0050]: “The position estimation means 111 inputs the position at signal reception, the speed at signal reception, and the azimuth at signal reception from the reception means 101, and also inputs the sensed speed, the sensed angular velocity, and the sensed acceleration from the sensor means 102. And, using this input information, the position estimation means 111 calculates the position of the car navigation apparatus (i.e. its estimated position)”), based on a global navigation satellite system (GNSS), to estimate each of the position (see at least Paragraph [0039]: “the positioning satellites are GPS satellites, it would also be acceptable, instead of GPS satellites, to arrange to employ GLONASS (Global Navigation Satellite System) satellites or pseudolites or the like. These positioning satellites are devices that emit signals for positioning”) and a direction of the vehicle (see at least Paragraph [0062]: “In a step 201, the reception means 101 receives the signals that have arrived from the positioning satellites (i.e. the positioning signals) with its antenna, and, using the functions described above, along with detecting navigation messages that include track information for the positioning satellites, information about the transmission state, ionospheric delay calculation parameters and so on, also measures observational data such as the time points of reception, the pseudoranges, the Doppler frequencies, the signal strengths, and so on. And the reception means 101 calculates the positions of the positioning satellites on the basis of the time points of reception and the track information, and calculates the position at reception on the basis of the positions of the positioning satellites and their pseudo-ranges…”), and…
	Aoki does not explicitly discloses 
	…the road identification unit is configured, by comparing each of the position and the direction of the vehicle with each of a position and a direction of the branch road that is described in the map data, to determine whether or not the vehicle is traveling toward the branch road.
	However, in the same field of endeavor, Goto teaches
	… the road identification unit is configured, by comparing each of the position and the direction of the vehicle with each of a position and a direction of the branch road that is described in the map data, to determine whether or not the vehicle is traveling toward the branch road (see at least Paragraph [0060]: “The route guidance means 114 acquires the link number and position of the first link candidate point from the map matching means 112, acquires the link number of the route for guidance from the routing means 115, and acquires information for guidance display and so on from the map information storage means 103. And, when the distance from the position of the first link candidate point to some branch point on the route for guidance where the vehicle should turn to the right or to the left becomes equal to or less than some predetermined distance, then the route guidance means 114 sets a road guidance signal to ON, and sets right or left turn information in a guidance direction signal that specifies the direction for guidance”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Aoki in view of Goto by combining …the road identification unit is configured, by comparing each of the position and the direction of the vehicle with each of a position and a direction of the branch road that is described in the map data, to determine whether or not the vehicle is traveling toward the branch road as taught by Goto. One would be motivated to make this modification in order to convey how it is important to accurately identify on which route the vehicle travels currently and from now on a road around the vehicle (see at least Paragraph [0003]).
Regarding [Claim 8] Aoki in view of Goto teaches the vehicle control device according to claim 6. Aoki further discloses wherein the position estimation unit is configured, based on a global navigation satellite system (GNSS) (see at least Paragraph [0039]: “the positioning satellites are GPS satellites, it would also be acceptable, instead of GPS satellites, to arrange to employ GLONASS (Global Navigation Satellite System) satellites or pseudolites or the like. These positioning satellites are devices that emit signals for positioning”), to estimate each of the position and a direction of the vehicle (see at least Paragraph [0062]: “In a step 201, the reception means 101 receives the signals that have arrived from the positioning satellites (i.e. the positioning signals) with its antenna, and, using the functions described above, along with detecting navigation messages that include track information for the positioning satellites, information about the transmission state, ionospheric delay calculation parameters and so on, also measures observational data such as the time points of reception, the pseudoranges, the Doppler frequencies, the signal strengths, and so on. And the reception means 101 calculates the positions of the positioning satellites on the basis of the time points of reception and the track information, and calculates the position at reception on the basis of the positions of the positioning satellites and their pseudo-ranges…”) and…  
	Aoki does not explicitly disclose  
	the external recognition unit is configured, as the information indicating the state of the external environment of the vehicle, to acquire a surrounding image of the vehicle; and the lane determination unit is configured, by using the surrounding image and each of the position and the direction of the vehicle that the position estimation unit has estimated, to determine the traveling lane. 
	However, in the same field of endeavor, Goto teaches
	the external recognition unit is configured, as the information indicating the state of the external environment of the vehicle, to acquire a surrounding image of the vehicle (see at least Paragraph [0052]: “the exterior camera 19 is composed of, for example, a camera using a solid-state imaging device such as a CCD. The exterior camera 19 is mounted on the top of a vehicle's front bumper and installed such that its optical axis direction is downward at a predetermined angle with respect to the horizontal. When the vehicle travels in a self-driving section, the exterior camera 19 captures an image of an area in front of the vehicle in the traveling direction. In addition, the vehicle control ECU 20 performs image processing on the captured image which is captured, and thereby detects markings drawn on a road on which the vehicle travels, other vehicles around the vehicle, etc.”); and the lane determination unit is configured, by using the surrounding image and each of the position and the direction of the vehicle that the position estimation unit has estimated, to determine the traveling lane (see at least Paragraph [0100]: “the map matching means 112 receives from the position estimation means 111 the estimated position, the estimated azimuth, the estimated speed, and the error covariances of the estimated position and the estimated azimuth, that were obtained in the step 203 of FIG. 2. And it calculates the distance between the estimated position and all of the links within the mesh region that includes the estimated position, and selects a predetermined number of links in order of shortness of this distance”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Aoki in view of Goto by combining …the lane determination unit is configured, by using the surrounding image and each of the position and the direction of the vehicle that the position estimation unit has estimated, to determine the traveling lane as taught by Goto. One would be motivated to make this modification in order to convey how it is important to accurately identify on which route the vehicle travels currently and from now on a road around the vehicle (see at least Paragraph [0003]).	
Regarding [Claim 9] Aoki in view of Goto teaches the vehicle control device according to claim 1. Claim 9 recites analogous limitation that are present in claim 1-2 and 6, therefore claim 9 would be would rejected for the similar reasons above. 
Regarding [Claim 10] Aoki in view of Goto teaches the vehicle control device according to claim 9. Aoki further discloses wherein the road identification unit (see at least Paragraph [0054]: “the parallel roads determination means 121”) is configured, by cross-checking the position of the vehicle with the map data (see at least Paragraph [0054]: “From the map matching means 112, the parallel roads determination means 121 acquires the estimated position and the estimated azimuth of the vehicle as calculated by the position estimation means 111, the positions, azimuths, and link numbers of a plurality of link candidate points including the first link candidate point, and the road deviation determination result”), to determine whether or not the adjacent road exists at a distance from the vehicle that is within a range of less than or equal to a predetermined threshold value (see at least Paragraph [0097]: “In the step 3 02, the map matching means 112 makes a decision as to whether or not the distance between the estimated position sent from the position estimation means 111 in the step 203 of FIG. 2, and the edge of the road information mesh region that was read in in the past, is less than or equal to a predetermined threshold value. If for example, as shown in FIG. 4, the distance between the estimated position 401”), and…
	Aoki does not explicitly discloses
	…the road identification unit is configured, on the determination that the connecting road is described in the map data and that the vehicle is traveling on the off-map road toward the connecting road, to suspend identifying the traveling road until the vehicle reaches the starting point of the connecting road, even when the adjacent road is determined to exist at the distance from the vehicle that is within the range of less than or equal to the predetermined threshold value.  
	However, in the same field of the endeavor, Goto teaches
	…the road identification unit is configured, on the determination that the connecting road is described in the map data and that the vehicle is traveling on the off-map road toward the connecting road (see at least Paragraph [0057]: “First, in the self-driving assistance program, at step (hereinafter, abbreviated as S) 1, the CPU 41 obtains a result of the last map matching process performed by the navigation device 1. Here, map matching is a process in which, when the coordinates of a vehicle location detected by various types of sensors such as the GPS 22, the vehicle speed sensor 23, and the gyro sensor 25 are near a road (link) on a map, the vehicle location is drawn onto the road, by which the vehicle location is modified. Map matching is a publicly-known technique and thus the details of the process are omitted”), to suspend identifying the traveling road until the vehicle reaches the starting point of the connecting road (see at least Paragraph [0058]: “Then, at S2, the CPU 41 determines, for the result of the map matching process obtained at the above-described Sl, whether the vehicle location is in a 'determined state'. Here, in the map matching process, when, for example, as shown in FIG. 5, roads run side by side with very narrow spacing therebetween or roads are connected at an intersection at an acute angle, there may be a plurality of candidates for the vehicle location. When, as shown in FIG. 5, there are a plurality of candidates for the vehicle location, it is determined that the vehicle location is in an 'undetermined state'”)”), even when the adjacent road is determined to exist at the distance from the vehicle that is within the range of less than or equal to the predetermined threshold value (see at least Paragraph [0118]: “The predetermined distance is set based on a distance from a node (56) corresponding to the divergence point to an endpoint of a guide zone (57) present between roads connected to the divergence point”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Aoki in view of Goto by combining …the road identification unit is configured, on the determination that the connecting road is described in the map data and that the vehicle is traveling on the off-map road toward the connecting road, to suspend identifying the traveling road until the vehicle reaches the starting point of the connecting road, even when the adjacent road is determined to exist at the distance from the vehicle that is within the range of less than or equal to the predetermined threshold value as taught by Goto. One would be motivated to make this modification in order to convey how it is important to accurately identify on which route the vehicle travels currently and from now on a road around the vehicle (see at least Paragraph [0003]). 
Regarding [Claim 11] Aoki in view of Goto teaches the vehicle control device according to claim 10.  Aoki in view of Goto, where Goto teaches wherein the road identification unit is configured, when the adjacent road is determined to exist, to determine, based on the map data, whether or not the adjacent road extends in a direction opposite to a direction that the vehicle is traveling (see at least Paragraph [0028]: “In addition, for the link data 34, the following data about each link forming a road is recorded: data representing the width, gradient, cant, bank, state of a road surface, merging section, road structure, number of lanes on the road, a location where the number of lanes is reduced, a location where the width becomes narrower, railroad crossing, etc., of the road to which the link belongs; for a comer, data representing the radius of curvature, an intersection, a T-junction, the entry and exit of the comer, etc.; for the attribute of the road, data representing a downhill slope, an uphill slope, etc.; and for the type of road, data representing a toll road such as a national expressway, an urban expressway, a freeway, a general toll road, and a toll bridge, in addition to a general road such as a national highway, a prefectural road, and a narrow street. Particularly, in the present embodiment, information is also stored that identifies a connection to a road for each lane (more specifically, the shape of a merging point or a divergence point, and which lane is connected to which road at the merging point or divergence point), in addition to road lane divisions”), and the road identification unit is configured, when the adjacent road extends in the direction opposite to the direction that the vehicle is traveling, to remove the adjacent road from potential candidates for the traveling road (see at least Paragraph [0029]: “Here, for the information that identifies road lane divisions and a connection to a road for each lane, specifically, the 'number of lanes', the 'type of marking', and the 'type of lane connection' are stored in the map information DB 31. The 'number of lanes' is information indicating the number of lanes forming a road (e.g., 1, 2, and 3). The 'type of marking' is information indicating, for each marking, the type of lane marking (e.g., a solid line, a broken line, and a guide zone). The 'type of lane connection' is information indicating, for each lane, how a lane forming a road changes (e.g., continue, add, disappear, divide, and combine)”). 
Regarding [Claim 12] Aoki in view of Goto teaches the vehicle control device according to claim 9. Aoki in view of Goto, where Goto further teaches wherein the road identification unit is configured, when a plurality of roads pass through the starting point, to identify the connecting road based on whether or not each of the plurality of roads passing through the starting point extends in a direction connecting the off-map road to the adjacent road (see at least Paragraph [0062]: “As described above, the map information DB 31 stores therein the 'number of lanes', the 'type of marking', and the 'type of lane connection', and the CPU 41 identifies a road lane division and a connection to a road for each lane for the divergence point from those pieces of information (FIG. 2). Then, when, in a case of assuming that the vehicle travels without making a lane change, there is only one candidate route on which the vehicle travels from now on, it is determined that a candidate for a planned travel route on which the vehicle travels from now on can be identified to be one route (S3: YES). Thereafter, at S4, the CPU 41 identifies the route along the lane in which the vehicle currently travels, as a planned travel route”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663